Citation Nr: 1709957	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-27 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for left knee degenerative changes with synovial chondromatosis, rated as 10 percent disabling prior to August 9, 2016, and 40 percent disabling thereafter.


REPRESENTATION

Veteran is represented by:  Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1972 to September 1976.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in April 2016, at which time it was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.


FINDING OF FACT

Prior to the promulgation of a decision by the Board, the Veteran's authorized representative indicated that the Veteran wished to withdraw his appeal with respect to all remaining issues before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran have been met with respect to the issue of entitlement to an increased rating for left knee degenerative changes with synovial chondromatosis.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative and, unless done  on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

In a written correspondence received in February 2017, the Veteran's authorized representative indicated that the Veteran wished to withdraw his appeal with respect to all remaining issues before the Board.  As such, no allegation of error of fact       or law remains before the Board for consideration with respect to that claim.  Accordingly, the Veteran has withdrawn his claim for an increased rating for       left knee degenerative changes with synovial chondromatosis, and it is dismissed.


ORDER

The appeal as to entitlement to an increased rating for left knee degenerative changes with synovial chondromatosis is dismissed.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


